 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    DOMINGO L. CLEVELAND, SR.,                        No. 2:16-cv-02308-MCE-AC
12                       Plaintiff,
13           v.                                         ORDER
14    JANSSEN PHARMACEUTICALS,
15                       Defendant.
16

17          Plaintiff is incarcerated and is proceeding in pro se. ECF No. 73. This matter is before

18   the court on plaintiffs’ motion to compel depositions (ECF No. 67) and plaintiff’s motion to

19   compel (ECF No. 71). Defendant filed an opposition (ECF No. 74). Upon review of the briefing,

20   both motions are DENIED.

21          Plaintiff’s motion to compel depositions appears to seek production of transcripts from

22   defendant’s depositions of Dr. Nima Kabirian Dehkordi on January 30, 2018, Dr. Sandy En-Lee

23   on February 1, 2018, and Dr. Bryan Chow on January 30, 2018. ECF No. 67 at 1. Defendant

24   represents it has already produced to plaintiff transcripts of the depositions of Drs. Dehkordi and

25   Chow, and that the deposition of Dr. En-Lee was cancelled. ECF No. 74 at 1. For this reason,

26   the motion to compel depositions (ECF No. 67) is DENIED as MOOT.

27          Plaintiff’s motion to compel simply asks defendant to produce to plaintiff a copy of “the

28   evidence they have.” ECF No. 71 at 1. The court cannot compel discovery in such broad terms.
                                                       1
 1   A motion to compel is the mechanism for seeking court intervention when a party has failed to
 2   respond adequately to written requests for specific discovery pursuant to the Federal Rules of
 3   Civil Procedure. When one party wants the other to provide specific documents, he must request
 4   those specific documents from other party under Rule 32. Discovery requests are not filed with
 5   the court; they are simply directed to the party from whom discovery is sought. If the party
 6   propounding the request is dissatisfied with the response to a written request for discovery, he
 7   may then bring a motion to compel under Rule 37. Such a motion must include the specific
 8   requests that were made, the responding party’s responses, and the reasons for the moving party’s
 9   dissatisfaction. Because the motion before the court does not demonstrate that specific discovery
10   was requested, or provide any of the information essential to adjudication of a motion to compel,
11   it must be DENIED.
12          It is HEREBY ORDERED that plaintiff’s motion to compel depositions (ECF No. 67) and
13   motion to compel (ECF No. 71) are DENIED.
14   DATED: January 17, 2019
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
